Citation Nr: 1134477	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-21 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for postoperative residuals of a left shoulder injury, prior to January 16, 2007.

2.  Entitlement to a rating in excess of 20 percent from January 16, 2007, for postoperative residuals of a left shoulder injury.

3.  Entitlement to an initial compensable rating for hemorrhoids.

4.  Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

The  issues of entitlement to service connection for anal fissures, entitlement to service connection for low back pain, entitlement to an increased rating for a right shoulder disability and entitlement to an increased rating for hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to January 16, 2006, the Veteran's service-connected left shoulder disability was shown to be manifested by pain but no significant functional limitation.  

2.  From January 16, 2006, the Veteran's service-connected left shoulder disability is shown to be manifested by pathological changes involving the joint and a related functional loss with flexion limited to 38 degrees due to pain and acute flare ups , but there was no evidence of fracture, dislocation, or ankylosis.



3.  The Veteran currently has mild hemorrhoid problems with no evidence of fecal leakage, colostomy, anemia, or pain and bleeding related to the hemorrhoids on a daily basis.  There are no large of thrombotic hemorrhoids that are irreducible, with excessive, redundant tissue, evidencing frequent occurrences.  Although there are fissures, these are not attributable to hemorrhoids.  

4.  The Veteran has PTSD as a result of verified in-service stressors.


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for the service-connected left shoulder disability prior to January 16, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5014, 5201 (2010).

2.  The criteria for a rating in excess of 20 percent for the service-connected left shoulder disability from January 16, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5014, 5201 (2010).

3.  The criteria for an initial compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 4.114, Diagnostic Code 7336 (2010).

4.  PTSD was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by letters mailed in May 2007 for his claims for increased ratings and in July 2007 for his claim for PTSD.  
Although the May 2007 letter was sent after the initial adjudication of the claims for increased ratings, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes the claim was readjudicated in a June 2008 rating decision.  There is no indication in the record or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Also, as this case concerns an initial evaluation and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim. See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In addition, the pertinent service and post-service treatment records have been obtained and VA has afforded the Veteran appropriate VA examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disabilities.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

II.  The claims for increased ratings

The present appeal involves the Veteran's claim that the severity of his service-connected disabilities warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In cases of functional impairment, evaluations are to be based upon lack of usefulness, and medical examiners must furnish, in addition to etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, a full description of the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are related considerations.  38 C.F.R. § 4.45.

A.  The claim for an increased rating for a left shoulder disability

By a rating decision dated June 1996, the RO granted service connection for postoperative residuals of a left shoulder injury, and assigned a noncompensable rating, effective May 1996.  The Veteran appealed, asserting a compensable rating was warranted for his shoulder disability.  A statement of the case was issued in May 2007 and the Veteran submitted a timely VA Form 9.  In a June 2008 rating decision, the RO granted an increased 20 percent rating, effective January 16, 2007.

A statement dated June 1999 indicated complaints of pain with any physical exertion that required movement of the shoulder joints.  

An October 2006 record noted complaints of bilateral shoulder pain that was exacerbated by cold weather, with no numbness or radiation.

A March 2007 VA examination noted complaints of shoulder pain, particularly at night as well as limited range of motion due to pain.  There was moderate tenderness on the AC joint, positive impingement sign, positive empty can sign, but negative abduction paradox and belly press test.  There was no evidence of instability.  Range of motion testing revealed flexion to 38 degrees, extension to 18 degrees, abduction to 40 degrees, internal rotation to 18 degrees, and external rotation to 12 degrees.  X-rays showed mild degeneration of the AC joint and calcific tendonitis.  An MRI of the shoulder showed partial thickness tear of the supraspinatus tendon and AC joint degeneration.  Diagnoses of partial thickness tear of the supraspinatus tendon of the right shoulder and degenerative osteoarthritis of the AC joint on the left shoulder.  

A May 2007 treatment record noted complaints of shoulder pain, particularly at night that interfered with his sleep.  Shoulder pain was also present during active movement, especially with movements above his head.  Examination showed tenderness on palpation of the acromioclavicular joint, as well as tenderness on palpation at the bicipital groove.  Shoulder joint did not have full range of motion due to pain.  There was no evidence of swelling, erythema or warmth of the shoulders.  

A May 2007 x-ray of the left shoulder revealed no evidence of fracture of dislocation.  There was acromioclavicular and glenohumeral degenerative joint disease, corticated bony density projecting inferior into the clavicle that may represent dystrophic calcification and sequel from a previous injury, to include possible rotator cuff pathology.

A June 2007 treatment record indicated that the Veteran had an acute exacerbation of a chronic left shoulder problem.  Pain radiated from the left shoulder to the base of the neck.  Examination revealed that the shoulder was very tender to palpation and the left supraspinatus was hypertonic with trigger points.  A diagnosis of joint pain localized in the shoulder was provided and the physician provided an injection for the pain.

In a July 2007 statement, the Veteran stated that he used several over the counter and prescription pain killers for shoulder pain, but the pain was getting worse.  He also stated that he had take a lower paying position as his job required lifting packages weighing 40 to 70 pounds, and he was no longer able to do the lifting.  

The Veteran was rated at 0 percent for the service-connected left shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 5203-5201 prior to January 16, 2007.  From January 16, 2007, the Veteran is rated at 20 percent under Diagnostic Code 5203-5201.  Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of an arm to the shoulder level for the minor extremity.  A 20 percent rating is also warranted for limitation of the arm, limited to midway between the side and shoulder level.  A 30 percent rating is warranted for limitation of motion to 25 degrees from the side.  

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 10 percent rating is warranted for impairment of the clavicle or scapula with malunion.  A 10 percent rating is warranted for impairment of the clavicle or scapula without loose movement.  A 20 percent rating is warranted for impairment of the clavicle or scapula with loose movement.  A 20 percent rating is also warranted for dislocation of the shoulder.

The normal range of shoulder motion is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  The evidence shows that the Veteran's left arm is his minor upper extremity.  

Prior to January 16, 2007, while the Veteran complained of pain when lifting his arm over his head, the service-connected left shoulder disability is not shown to be characterized by an impairment of flexion with motion limited to the shoulder level, nor was there evidence of malunion or nonunion of the clavicle or scapula.  The disorder is shown to be manifested by pain but no significant functional limitation. As such, an initial compensable rating prior to January 16, 2007 is not warranted for a left shoulder disability.  

From January 16, 2007, the Veteran's left shoulder disability was characterized by limitation of motion due to pain and moderate tenderness of the AC joint.  Flexion was limited to 38 degrees.  However, as there was no evidence of limitation of motion of the arm to 25 degrees from the side, or recurrent dislocation of the shoulder.  As such a rating in excess of 20 percent is not warranted for a left shoulder disability from January 16, 2007.  The Board is aware of the Veteran's complaints of pain related to the service-connected disability.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  Even taking such a symptom into consideration, the Board finds that the noncompensable rating prior to January 16, 2007, as well as the rating of 20 percent from January 16, 2007 adequately address this service-connected disability picture in terms of these standards.  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion   See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).

Additionally, a rating higher than 20 percent rating is not assignable under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202.  Diagnostic Code 5200 addresses ankylosis of scapulohumeral articulation, which is not present.  Similarly, as there is no current showing of dislocation of the scapulohumeral joint, a higher rating above 20 percent is not warranted under Diagnostic Code 5202.


B.  The claim for a compensable rating for hemorrhoids

By a rating decision dated June 1996, the RO granted service connection for hemorrhoids and assigned a noncompensable rating, effective May 1996.  The Veteran appealed, asserting that his disabilities warranted a compensable rating.  A statement of the case was issued in May 2007 and the Veteran submitted a timely VA Form 9.  

A January 1998 VA treatment record showed a history of hemorrhoids and complaints of pain in the rectal area with no signs of bright red blood in stool or with wiping.  Examination showed no signs of external hemorrhoids.  A July 1998 treatment record noted that the Veteran complained of hemorrhoids and examination revealed hemorrhoidal tissue with no evidence of thrombosis.

A statement dated June 1999 noted complaints of frequent flare-ups of hemorrhoids that required treatment with over-the-counter medications.

Records from the 121st Hospital dated September 2003 indicated complaints of red blood in stool and off and on upper anal irritation.  An assessment of anal fissures was provided.  Subsequent records noted treatment for anal fissures that occasionally reopened due to physical activity.

A July 2007 statement, the Veteran indicated that he had constant pain and persistent bleeding from a diagnosed anal fissure.  He also currently was taking daily fiber, Tylenol, and stool softeners to alleviate some pain.

The Veteran was afforded a VA examination in February 2008.  The Veteran reported that he had anal pain and fresh colored occasional bleeding since 1984.  He treated the symptoms of burning, and severe pain after defecation with Vaseline, and hot stiz baths.  Examination revealed normal sphincter control, no fecal incontinence, no pad use, and no current hemorrhoids.  A fissure was noted and a diagnosis of chronic anal fissure was provided. 

The Veteran's hemorrhoids are currently rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large of thrombic hemorrhoids that are irreducible, with excessive, redundant tissue, evidencing frequent occurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding, and with secondary anemia, or with fissures.  

The Board notes that the Veteran's hemorrhoids were characterized by pain in the rectal area with no signs of bright red blood.  There was also no evidence of hemorrhoidal tissue with no evidence of thrombosis.  The Board also notes that beginning in September 2003, the records showed complaints of frequent bleeding and upper anal irritation.  However, those symptoms were attributed to an anal fissure, and not the Veteran's service-connected hemorrhoids.  In that regard, both the Veteran's treating physician and the VA examiner noted the anal fissure as well as stated that no hemorrhoids were present on the examination.  Although there are fissures, these are not attributable to hemorrhoids.  As there was no evidence of thrombic hemorrhoids that were irreducible with excessive redundant tissue evidencing frequent occurrences, an initial compensable rating is not warranted.  

C.  Extraschedular Considerations 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed, the rating criteria are found by the Board to reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  


II.  Claim for service connection for PTSD

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has PTSD related to his active service in Southwest Asia in 1991.

Service treatment records were silent to any psychiatric complaints until 1995.  A September 1995 record indicated that the Veteran complained of short term memory problems and difficulty sleeping.  The Veteran also reported feeling depressed as well as reported exposure to people who had been severely injured while deployed in the Persian Gulf.  He recalled seeing people cut in half and burned bodies but denied feeling distressed by the events as well as denied re-experiencing the events.  The psychiatrist noted that the Veteran appeared mildly depressed when talking about his Persian Gulf experiences.  An impression of insomnia was provided.

The Veteran's personnel records confirm that the Veteran was stationed in Saudi Arabia from January to May 1991.  The Veteran's DD 214 indicated that he received the Valorous Unit Award, and the Kuwait Liberation Medal.  

In various statements dated in October 199, March 2000, and September 2008, the Veteran has consistently recounted stressors that took place in Southwest Asia from February to March 1991.  The Veteran stated that his unit was one of the first units to breach Kuwait, and their objective was to secure the area known as the "Four Lanes of Death."  The Veteran reported that his unit responded to a SCUD attack, during which his duty required him to coordinate action by teams under his supervision to detect and attack potential targets.  While advancing out of Kuwait, the Veteran stated that they took incoming hostile fire.  At one point on the Four Lanes of Death, the Veteran's unit came along several casualties of the Imperial Guard as well as the Iraqi Army.  The Veteran reported seeing the remains of non-combatants, as well as five or six soldiers that had been burned.  Thereafter, the Veteran reported having nightmares and not being able to sleep.  He stated that upon his return to the United States, he self-medicated with alcohol, had inability to control his rage, and felt guilt and shame for trivializing the enemy prior to the battle.  

Additionally, in the October 1999 statement, the Veteran reported that he had restless nights, was unable to sleep or concentrate after his service in Southwest Asia.  He pictured the scenes over and over and bothered him that innocent people could have died.  He also stated that he saw soldiers who were dead and still on the backs of trucks in Saudi Arabia.

After reviewing the Veteran's statements, the Board finds that the incidents occurred as reported by the Veteran and therefore concede the incidents as PTSD stressors.  Thus, the instant case turns on whether the Veteran has PTSD which is related to the verified service stressors.  The Board has carefully reviewed the evidence of record and finds that the evidence for and against the claim is in equipoise.  

A November 2000 CT scan revealed a normal unenhanced CT scan of the head.

March 2001 VA treatment records noted complaints of sleep apnea and insomnia after returning from Saudi Arabia in 1991.  He also reported feeling guilty about his time in Saudi Arabia.  The Veteran also complained of nightmares and memory loss.  Diagnoses of PTSD, rule out major depressive disorder, and rule out vascular dementia.  

A March 2001 psychological evaluation noted that the Veteran reported experiencing memory problems in 1995, and those memory problems have been progressively worse.  The Veteran currently complained of an inability to remember events from the previous day, difficulties with comprehension, attention, and right hand and arm numbness.  He also reported depression, insomnia, decreased interests, nightmares, increased startle response, and avoidance of military movies.  The Veteran reported being involved in the death of five Saudi soldiers and possibly some civilians.  The Veteran reported seeing a psychiatrist at an Alabama VA center in 1999 for PTSD, and was put on medication.  After thorough evaluation, the psychologist stated that test results were consistent with a diagnosis of PTSD and cognitive disorder, not otherwise specified.  The Veteran had noted difficulties with complex attention that was misinterpreted as memory problems.  The psychologist stated the as the Veteran's PTSD would increase the severity of his physical and cognitive complaints and therefore treatment for PTSD was strongly recommended.

A February 2004 treatment record noted treatment for PTSD and panic attacks.  A July 2004 noted that the Veteran complained of anxiety since returning from the Persian Gulf.

A May 2005 psychiatry record noted a history of diagnoses including PTSD, depressive disorder, and panic disorder.  The Veteran stated that he was plagued by remembering violent scenes from the Gulf War as well as experienced vague panic-like situations, and felt irritated by "little things."  Diagnoses of PTSD by history, depressive disorder by history, and rule out vascular dementia were provided.

A separate May 2005 record indicated that the Veteran recounted a Gulf-War related incident in which he saw carnage following a firefight, and that these thoughts were intrusive and distressing.  After examination, the psychiatrist noted that the Veteran continued to be given diagnoses of PTSD by history, and cognitive disorder not otherwise specified.  Due to the symptoms of anxiety and depression, the psychiatrist noted a diagnosis of anxiety disorder not otherwise specified was also given.  However, the relative stability of selective cognitive abilities over the course of a few years, the general intactness of comportment/neurobehavior, and intact activities of daily living did not seem to support a dementia-like process.  

An August 2005 record indicated that the Veteran was having some chronic difficulties with memory and thought blocking, but overall symptoms of anxiety and depressive symptoms were unchanged.  The Veteran was also tolerating medications well.  Diagnoses of PTSD and rule out vascular dementia were provided.

A September 2005 Neuropsychology Assessment indicated a 10 year history of complaints of memory problems, with initial memory testing in 1995 being within the normal limits.  Additionally the psychologist noted that a CT scan in 2000 was negative and a March 2001 evaluation rendered a diagnosis of cognitive disorder, and PTSD, among other clinical conditions.  Examination revealed that the Veteran was tearful in recounting his Desert Storm experiences.  The Veteran also reported long and short term memory problems.  On interview with the psychologist as well as two other psychiatrists, the psychologist stated that the Veteran's difficulties seemed to be anxiety related.

A November 2005 record from a psychiatrist, A.P., MD, noted that an MRI showed results that appeared to be consistent with small areas of ischemia/infarction.  An assessment of PTSD and rule out dementia (cognitive disorder not otherwise specified) was provided.  The psychiatrist noted that there was some evidence of possible vascular dementia given the MRI results, but overall there was improvement with increased medication.  

An October 2006 record noted a history of depression being treated with medication.

Records dated June to July 2007 reflected treatment for PTSD, adjustment disorder with anxiety and depression, rule out dysthymia, and rule out major depressive disorder.  A July 2007 record noted that the Veteran reported PTSD symptoms including reliving combat experiences of seeing people who have died in Iraq.

In August 2007, the Veteran's wife submitted a statement indicating that the Veteran had changed after returning from the Persian Gulf.  His wife stated that the Veteran seemed unconcerned about tornados despite being in a trailer, and not laughing like he used to.  She also stated that she filtered the movies they watched to avoid war movies, that occasionally he drank too much, got angry too quickly, or gazed off into the distance.  The Veteran also took antidepressants.  The Veteran also did not respond well to surprises, people sneaking up behind him, and large crowds.  He also had trouble sleeping, and difficulty staying focused.   

Treatment records dated March 2008 to March 2009 showed psychiatric treatment for PTSD, cognitive disorder, and depressive disorder not otherwise specified.  A June 2008 treatment record indicated treatment for PTSD, with the Veteran reporting feeling better with medication.  A diagnosis of PTSD and depressive disorder not otherwise specified.  An August 2008 record noted that the Veteran had sought treatment for PTSD since 1996.  The physician stated that the Veteran also reported PTSD symptoms related to his Persian Gulf War trauma including intrusive thoughts, as well as avoidance of memories and thoughts of his war experience.  Objective screening with a PTSD checklist indicated a significant probability of symptoms associated with PTSD.  Subsequent records indicated continued treatment for PTSD and depression.

In the Board's opinion, the evidence supportive of the Veteran's claim is in equipoise with that against the claim.  The Veteran's personnel records confirm that the Veteran was stationed in Saudi Arabia from January to May 1991.  The Veteran's DD 214  indicated that he received the Valorous Unit Award, and the Kuwait Liberation Medal.  The Veteran complained of sleep disturbances, memory problems, and feeling depressed prior to his discharge from service.  Additionally, in 1995, the Veteran reported seeing people who had been severely injured and burned to death while stationed in Southwest Asia, and the psychiatrist noted that the Veteran was mildly depressed while talking about those experiences.  The Veteran has sought treatment for and been diagnosed with PTSD, depression, anxiety, among other disorders, as well as has continued to report PTSD symptoms related to his stressors.  Specifically, an August 2008 psychiatric record noted that objective screening with a PTSD checklist indicated a significant probability that the Veteran's symptoms were associated with his PTSD.

Thus, there is competent medical evidence that the Veteran meets the diagnostic criteria for PTSD based on his reported stressors.  In light of the medical evidence indicating that that the Veteran's PTSD is related to his active service, the Board resolves reasonable doubt in the Veteran's favor and concludes that service connection is warranted for PTSD.


ORDER

Entitlement to an initial compensable rating prior to January 16, 2007, for postoperative residuals of a left shoulder injury is denied.

Entitlement to a rating in excess of 20 percent from January 16, 2007, for postoperative residuals of a left shoulder injury is denied.

Entitlement to an initial compensable rating for hemorrhoids is denied.

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


